Title: From George Washington to James Hoban and Stephen Hallet, 1 July 1793
From: Washington, George
To: Hoban, James,Hallet, Stephen



Gentn
Mount Vernon 1st July 1793.

I have considered in the best manner my small knowledge in Architecture, & the peculiar situation of my own Private concerns (which brought me here) will enable me to do—the observations made by mr Hallet on the plan which has been exhibited by Doctr Thornton—& on acct of its exterior beauty, & the arrangement of the Apartments, had been adopted. But if this plan is as expensive as it is represented to be—will require such a length of time to execute it—(either of which would be an important objection to it)—and withal so exceptionable in the true principles of Architecture & so defective in some of the ends which are proposed, it ought to be relinquished for one more practicable—more simple—less expensive—and which can be executed in the time allowed by Law.
Having made this declaration, justice to, & respect for the abilities & character of Doctr Thornton call upon me to add that
 he should, before his plan is laid aside, be informed of all the objections to, & observations on it. If he cannot obviate them I persuade myself he will have candour enough to acknowledge it, & will readily see the propriety of a change which will bring the building within the compass of our means and time. For this purpose, It is my wish & desire that you would both, by Thursday’s stage, if practicable, set out for Philadelphia with Doctr Thornton’s Plan, & Mr Hallett’s last one, together with the sections of the first—the observations—calculations—& in short every paper relative to both, & to a final decision that as little time as possible may be lost in fixing this matter.
The reason why I propose your going to Philadelphia is because Mr Blodget is now there, and because, if it did not suit Doctr Thornton to repair to Georgetown immediately I could not be present at the meeting—In the packet enclosed I have written to the Secretary of State to have the matter fully investigated before him & to report the result that a plan being fixed upon the foundation may be begun & in forwardness by the Sale.
I think it reasonable that the necessary expences of your journey should be borne by the public—and if circumstances render it improper, or inconvenient for both of you to go, that one ought to do it—but both would be best, as every light & understanding of the subject ought to be had as the decision must be final & ought to be prompt. I am Gentlems &c.
